2021 WI 29

                  SUPREME COURT                OF   WISCONSIN
CASE NO.:                  2017AP2244


COMPLETE TITLE:            Village of Slinger,
                                     Plaintiff-Respondent,
                                v.
                           Polk Properties, LLC and Donald J. Thoma,
                                     Defendants-Third-Party
                                     Plaintiffs-Appellants-Petitioners,
                                v.
                           Russell Brandt, Rick Gundrum, Jeff Behrend, Lee
                           Fredericks, John Dukelow, Richard Kohl, Dean
                           Otte, Jessi Balcom and ABC Insurance Company,
                                     Third-Party Defendants.

                             REVIEW OF DECISION OF THE COURT OF APPEALS
                             Reported at 388 Wis. 2d 475,934 N.W. 2d 475
                                        (2019 – unpublished)

OPINION FILED:             April 1, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:             November 10, 2020

SOURCE OF APPEAL:
   COURT:                  Circuit
   COUNTY:                 Washington
   JUDGE:                  Sandy A. Williams

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court, in which ROGGENSACK, C.J., ANN WALSH BRADLEY, DALLET,
and KAROFSKY, JJ., joined. ZIEGLER, J., filed a concurring
opinion.
NOT PARTICIPATING:
HAGEDORN, J., did not participate.

ATTORNEYS:
       For           the      defendants-third-party-plaintiffs-appellants-
petitioners, there were briefs filed by Colleen W. Jones, Terry
J. Booth, and Rogahn Jones LLC, Waukesha. There was an oral
argument by Terry J. Booth.
    For the plaintiff-respondent, there was a brief filed by H.
Stanley   Riffle   and   Municipal   Law   &   Litigation   Group,   S.C.,
Waukesha. There was an oral argument by H. Stanley Riffle.




                                     2
                                                                 2021 WI 29


                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No.    2017AP2244
(L.C. No.   2011CV1224)

STATE OF WISCONSIN               :                  IN SUPREME COURT

Village of Slinger,

            Plaintiff-Respondent,

      v.

Polk Properties, LLC and Donald J. Thoma,                     FILED
            Defendants-Third-Party
            Plaintiffs-Appellants-Petitioners,            APR 1, 2021

      v.                                                    Sheila T. Reiff
                                                         Clerk of Supreme Court

Russell Brandt, Rick Gundrum, Jeff Behrend, Lee
Fredericks, John Dukelow, Richard Kohl, Dean
Otte, Jessi Balcom and ABC Insurance Company,

            Third-Party Defendants.



REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court, in which ROGGENSACK, C.J., ANN WALSH BRADLEY, DALLET,
and KAROFSKY, JJ., joined. ZIEGLER, J., filed a concurring
opinion.

BRIAN HAGEDORN, J., did not participate.




      REVIEW of a decision of the Court of Appeals.           Reversed and

cause remanded to the circuit court.
                                                                             No.    2017AP2244



    ¶1        REBECCA GRASSL BRADLEY, J.                  Polk Properties, LLC and

its sole member, Donald J. Thoma (collectively, "Polk"1), seek

review of the court of appeals decision, which affirmed the

circuit    court's     order     requiring        Polk     to   pay     forfeitures         for

zoning violations, damages for the Village of Slinger's lost

property     tax     revenue,    and       attorney's      fees.2          Whether        these

forfeitures, damages, and fees can be sustained depends upon

whether      Polk    abandoned       the    legal      nonconforming          use    of     the

property      after    its    zoning       classification            was     changed      from

agricultural to residential.               Applying Wisconsin's two-part test

for abandonment of a nonconforming use set forth in State ex

rel. Schaetz v. Manders and State ex rel. Morehouse v. Hunt,3 we

conclude that Polk did not abandon the lawful nonconforming use

because it continued to use the property in the same manner in

which   it    had     been    used    before       the    zoning       change.         It    is

undisputed     that    the    farmer       who    farmed       the    land    before      Polk

acquired     it     continued    to    cut       and   remove        vegetation      on     the

property      after    Polk     purchased         it     and    after      the     rezoning.
Because the agricultural use continued without cessation, Polk


    1  We refer to Polk Properties and Thoma collectively as
"Polk" except when necessary to refer to them separately.
    2  The court of appeals affirmed the summary judgment granted
by the Honorable Sandy A. Williams, Washington County Circuit
Court.    See Village of Slinger v. Polk Props., LLC, No.
2017AP2244, unpublished slip op., (Wis. Ct. App. July 10, 2019).
    3  State ex rel. Schaetz v. Manders, 206 Wis. 121, 238 N.W.
835 (1931); State ex rel. Morehouse v. Hunt, 235 Wis. 358, 291
N.W. 745 (1940).

                                             2
                                                                          No.     2017AP2244



remained     in     compliance       with       the      applicable           zoning    code

provisions and Polk's use of the property constituted a lawful

nonconforming         use    for     which         it     cannot         be     penalized.

Accordingly, we reverse the decision of the court of appeals and

vacate    the     circuit    court's       order      imposing      forfeitures,          its

monetary judgment for real estate taxes, its order authorizing

special    assessments,      special       charges,       and     fees    to    be     levied

against    Polk,      and   its    order    enjoining        Polk    from       using    the

property for agricultural purposes.                     We remand to the circuit

court for further proceedings consistent with this decision.

                                            I

    ¶2      This case arises out of a long-term legal conflict

between the Village of Slinger and Polk, including an earlier

appearance in this court.           See Thoma v. Village of Slinger, 2018
WI 45, 381 Wis. 2d 311, 912 N.W.2d 56.4                          We recite only the

background      necessary     in    order       to      resolve     the       legal    issue

presented.

    ¶3      Polk's      property     comprises          82   acres       of    rural     land
located    in   the    Village     of   Slinger,         which    the     Melius       family




    4  Thoma v. Village of Slinger, 2018 WI 45, 381 Wis. 2d 311,
912 N.W.2d 56, involved the consolidation of two cases,
resulting in a decision of this court that Polk had failed to
present enough evidence to the Village of Slinger Board of
Review sufficient to overturn the 2014 tax assessment, which had
been based on a change in the classification of the property
from "agricultural use" to "residential use." Id., ¶¶2, 7.

                                            3
                                                                   No.    2017AP2244



operated as a farm before Polk purchased the parcel in 2004.5

Polk worked with the Village of Slinger on his proposed plan to

convert     the    farmland    to    a   residential     subdivision      known   as

Pleasant Farm Estates, which would consist of three phases of

development over the course of several years.                 In February 2007,

the   Village       of   Slinger    approved    Polk's      planned   residential

subdivision development.            Installation of the infrastructure for

the development began in June 2007 and was completed in August

2008.      Two of the lots in phase one of the project were sold and

residential homes were constructed on those lots.                         Sales of

additional        lots   stalled,    however,   due    to    the   2008   economic

recession and the collapse of the real estate market.

      ¶4     Throughout       the   entire     development     project,     Ronald

Melius continued to farm the property by cutting and removing




      5The date of purchase is unclear from the record.   There
are references to Polk having purchased the Melius farm in 2004
or 2005. The court of appeals said "Polk purchased the property
in 2006 in order to develop the farmland into a residential
subdivision."   Village of Slinger v. Polk Props., LLC, No.
2017AP2244, unpublished slip op., ¶2 (Wis. Ct. App. July 10,
2019).   On November 16, 2005, Polk petitioned the Village of
Slinger to rezone the property from an A-1 Agricultural zone to
an R-2 Residential zone, and the Village granted the request on
December 19, 2005.   The exact date of Polk's purchase of the
Melius farm is immaterial to our resolution of the legal issue
presented.

                                          4
                                                                No.   2017AP2244



vegetation from the land.6         This continuous farming formed the

basis for the Village of Slinger's lawsuit against Polk, in

which   the    Village   of   Slinger   sought    an   injunction     from   the

circuit court ordering Polk to stop the agricultural use of the

property.      Melius' continued farming of the property is the

particular conduct that led the circuit court to conclude Polk

violated the residential zoning ordinance as well as the circuit

court's order, for which that court found Polk in contempt.

After   many   motions   and   multiple     hearings,    the   circuit   court

granted summary judgment in favor of the Village of Slinger and

ordered Polk to pay the Village of Slinger "daily forfeitures"

because it "used or permitted use of the subject property for

agricultural purposes continuously from before October 7, 2009,

through August 21, 2017."         Ultimately, the circuit court ordered

Polk Properties, LLC to pay to the Village of Slinger $28,760,

representing     daily   zoning   violation      forfeitures,    as   well   as

$48,953.26 in additional real estate taxes covering tax years

2009 to 2013.      The circuit court additionally ordered Thoma to


    6  A precise definition of "farming" is not required for us
to resolve the legal issue presented.        Polk contends that
Melius' farming consisted of cutting and removing the grasses
that were growing on the property.       The Village of Slinger
contends that the "cutting and removing" constituted improper
agricultural use of the property in violation of the residential
zoning code.   No one disputes that the property was being used
for such farming continuously——both before Polk purchased the
property and after the property's zoning classification was
changed from agricultural to residential.    It is therefore not
necessary for this court to specifically define "farming," or
"agricultural use" in the context of zoning classification
versus "agricultural use" for tax assessment purposes.

                                        5
                                                                       No.     2017AP2244



pay to the Village of Slinger $28,760, representing daily zoning

violation forfeitures as well as $12,017 for additional real

estate taxes covering tax years 2009 to 2013.

       ¶5   Polk appealed the circuit court's orders and the court

of    appeals    affirmed.         Relying       on   an   opinion   from    the   Rhode

Island Supreme Court, Duffy v. Milder, 896 A.2d 27 (R.I. 2006),

the court of appeals decided that Polk had abandoned its legal

nonconforming use.         Village of Slinger v. Polk Props., LLC, No.

2017AP2244, unpublished slip op., ¶20 (Wis. Ct. App. July 10,

2019) (citing Duffy, 896 A.2d at 38-39).                      Polk petitioned this

court for review, which we granted.

                                           II

       ¶6   We review the grant of summary judgment against Polk

de novo.        CED Props., LLC v. City of Oshkosh, 2018 WI 24, ¶17,

380 Wis. 2d 399,    909 N.W.2d 136          ("We     independently       review   a

grant of summary judgment using the same methodology of the

circuit     court    and     the     court       of    appeals."      (quoted      source

omitted)).       Resolution of this dispute requires us to interpret
and apply the Village of Slinger's ordinances, an issue of law

we review de novo.         Town of Rhine v. Bizzell, 2008 WI 76, ¶13,

311 Wis. 2d 1,     751 N.W.2d 780          ("The    interpretation         and

application of an ordinance to an undisputed set of facts is a

question of law, which this court decides de novo.") (quoted

source omitted).

                                           III

       ¶7   The issue in this case is whether Polk abandoned the
nonconforming        use     of      its         property     after      the       zoning
                                             6
                                                                            No.    2017AP2244



classification was changed from agricultural to residential use.

Polk maintains that the cutting and removing of the vegetation

on the property was not abandoned after purchase, but in fact

occurred        continuously     as        part    of   the     maintenance         of    the

property.          The    Village     of    Slinger     agrees       that    the    farming

occurred        continuously,    but       argues     that    specific      actions       Polk

took       to   convert   the   property       into     a    residential      subdivision

constituted abandonment.              Specifically, the Village of Slinger

pinpoints Polk's request for the zoning change, the Subdivision

Development         Agreement       for       Pleasant        Farm      Estates          ("the

Development         Agreement"),           which    limited       the       property        to

residential use,7 and the Declaration of Covenants, Conditions

and Restrictions of Pleasant Farm Estates ("the Declaration")

with residential restrictions executed and recorded by Polk.8


       It is undisputed that the Development
       7                                                                 Agreement was
entered into to develop the property into                                a residential
subdivision.   A specific residential limitation                        does not exist
in the portion of the 2007 Development Agreement                         in the record.
The   2008   Amended   Development   Agreement,                         however,   does
specifically state that Polk's subdivision "was                         zoned for only
single-family use."

       Article V of the Declaration of Covenants, Conditions and
       8

Restrictions of Pleasant Farm Estates ("the Declaration")
executed and recorded by Polk states, in relevant part, that
"[e]ach Lot shall be occupied and used only for single family
residential purposes and for no other purpose.      No business,
commercial or individual activity (except as allowed under
applicable zoning codes) shall be conducted on any lot . . . ."
However, Article X of the Declaration reserves the right of Polk
Properties, LLC to "use the Outlots, and any unsold Lots in any
manner as may facilitate the sale of Lots including, but not
limited to, maintaining a sales and/or rental office or offices,
models and signs and/or showing the Lots."

                                              7
                                                                        No.   2017AP2244



      ¶8    The court of appeals agreed that these specific acts

by Polk constituted legal abandonment regardless of any farming

still taking place on the property.                    Rather than relying on

Wisconsin    law,     however,        the   court      of   appeals       rested    its

determination on a single foreign case at odds with our own

jurisprudence.         Wisconsin        law     requires     two        elements    for

abandonment of a legal nonconforming use:                   (1) actual cessation

of   the   nonconforming   use        and   (2)   an    intent     to    abandon    the

nonconforming use.      See Schaetz, 206 Wis. at 124; Morehouse, 235
Wis. at 369-70.        Although Polk's specific acts may signify an

intent to abandon the nonconforming use, the undisputed fact

that Polk continued farming on the property confirms there was

no actual cessation of the nonconforming use.                    Wisconsin's two-

pronged abandonment test requires satisfaction of both factors;

accordingly,    the    court     of    appeals      erred   in   concluding        Polk

abandoned the nonconforming use, and we reverse its decision.9

      9Relying on State ex rel. Peterson v. Burt, 42 Wis. 2d 284,
166 N.W.2d 207 (1969), Justice Annette Ziegler's concurrence
recasts this case as a statutory claim neither party raised nor
asked us to resolve. In Peterson, "[t]he sole issue presented"
was "as follows: Does sec. 28.05(3)(f) 1, Madison General
Ordinances, providing for relinquishment of nonconforming use if
such use is discontinued for a continuous period of one year,
eliminate the necessity of proving intent to abandon?" In this
case, there is no dispute that Polk continued the nonconforming
agricultural use of the property, which prompted the Village of
Slinger to (successfully) seek an injunction against Polk in
order to stop its agricultural use and for which the Village of
Slinger received an award of forfeitures and damages.         Not
surprisingly, neither party in this case asked the court to
apply the 12-month time period for discontinuance set forth in
Wis. Stat. § 62.23(7) and in Village of Slinger Zoning Ordinance
§ 8.01 because both parties agree that Polk continued its
agricultural activity on the property, rendering the statutory
                                            8
                                                             No.     2017AP2244



      ¶9     Generally, when the zoning restrictions applicable to

a property are changed, property owners may continue to use

their property in a manner that was allowed under the prior

zoning     ordinance.    See    Wis.   Stat.   § 62.23(7)(h)   (2017-18).10

Although prohibited under the newly applicable zoning ordinance,

the existing use becomes a lawful nonconforming use.               "Land use

qualifies as 'nonconforming' if there is an active and actual

use   of   the   land   and    buildings   which   existed   prior    to   the

commencement of the zoning ordinance and which has continued in

the same or a related use until the present."           Waukesha Cnty. v.

timeframe irrelevant.

     The crux of the Village of Slinger's argument rested on its
contention that Polk's nonconforming use was not legal. Unlike
Peterson, in this case Slinger argued, and the court of appeals
agreed, that Polk abandoned its unlawful agricultural use not by
discontinuing it, but by seeking the zoning change to
residential; entering a Developer's Agreement to convert the
property to residential; and recording a Declaration restricting
the property to residential use only.      Village of Slinger v.
Polk Props., LLC, No. 2017AP2244, unpublished slip op., ¶¶20-22
(Wis. Ct. App. July 10, 2019).         This court was asked to
determine whether such actions constitute abandonment of the
nonconforming     use,    notwithstanding    its    uninterrupted
continuance.   Justice Ziegler erroneously contends the two-part
test for abandonment of a nonconforming use was "abrogated" 80
years ago. Concurrence, ¶29. To the contrary, both Schaetz and
Morehouse, which set forth the test, remain good law and have
not been "abrogated," "set aside," or "abandoned."        Because
farming undisputedly occurred continuously on Polk's property
before, during, and after the rezoning, the 12-month time period
for discontinuance set forth in Wis. Stat. § 62.23(7) and in
Village of Slinger Zoning Ordinance § 8.01 is simply irrelevant
to the analysis.       Justice Ziegler's concurrence answers a
question the parties did not pose.

       All subsequent references to the Wisconsin Statutes are
      10

to the 2017-18 version unless otherwise indicated.

                                       9
                                                                        No.     2017AP2244



Seitz,   140 Wis. 2d 111,         115,    409 N.W.2d 403     (Ct.        App.    1987)

(citation omitted).         Section 62.23(7)(h) provides:

     Nonconforming uses.    The continued lawful use of a
     building, premises, structure, or fixture existing at
     the time of the adoption or amendment of a zoning
     ordinance may not be prohibited although the use does
     not conform with the provisions of the ordinance. The
     nonconforming use may not be extended . . . .
(Emphasis added.)           The Village of Slinger's Zoning Ordinance

adopts this general rule.           Ordinance § 8.01 provides:

     The lawful nonconforming use of a structure, land or
     water, existing at the time of the adoption or
     amendment of this ordinance may be continued, although
     the use does not conform with the provisions of this
     ordinance, however; A. Only that portion of the land
     or water in actual use may be so continued and the
     structure    may    not    be   extended,    enlarged,
     reconstructed, substituted, moved, or structurally
     altered except when required to do so by law or order
     or so as to comply with the provisions of this
     ordinance.
(Emphasis added.)          If the property owner abandons the lawful

nonconforming use after the property's zoning classification has

changed,   then      the    property       may    be     used   only    in     a     manner

consistent with its current zoning classification.                            Similarly,

if   the   property         owner     changes           or   enlarges         the    prior

nonconforming use, he is thereafter bound by the current zoning

restrictions.        Waukesha       Cnty.    v.    Pewaukee     Marina,        Inc.,    187
Wis. 2d 18,    24,    522 N.W.2d 536          (Ct.    App.   1994);       Wis.    Stat.

§ 62.23(7)(h) ("If the nonconforming use is discontinued for a

period of 12 months, any future use of the building, premises,

structure, or fixture shall conform to the ordinance.").



                                            10
                                                                                        No.    2017AP2244



       ¶10    As     set    forth          by    this       court      almost      a    century      ago,

Wisconsin      applies           a    two-part          test      to      determine           whether      a

property      owner        has       abandoned          the      prior       use:           (1)     actual

cessation of the nonconforming use, which requires more than

just   a     "mere    suspension"               of   the       use;    and     (2)     an     intent      to

abandon the nonconforming use.                            See Schaetz, 206 Wis. at 124;

Morehouse, 235 Wis.          at    373.           In    State     ex      rel.      Schaetz      v.

Manders, 206 Wis. 121, 238 N.W. 835 (1931), this court held

that, in the context of new zoning ordinances, "abandonment" of

a    nonconforming          use       requires            the     owner      to      "voluntar[ily],

affirmative[ly],             [and]           complete[ly]              act"       to        cease        the

nonconforming use. 206 Wis. at 124.

       ¶11    In     Schaetz,          a        dairy      farm       went     into      receivership

following a downturn in the economy and stopped conducting dairy

manufacturing on the premises. Id. at 122.            Around this time,

the City of Green Bay passed a local ordinance prohibiting the

use of this land for dairy purposes, with the exception of legal

nonconforming uses. Id. at 123.                Following the enactment of
this    ordinance,          a        local       buyer         acquired       the       property         and

attempted to restart dairy manufacturing on the land. Id. at

122-23.      The Schaetz court held that the plaintiff could return

to using the property as a dairy, despite the local ordinance,

because      the      former          owner          only       temporarily            suspended         the

nonconforming use and never fully ceased operating a dairy. Id.

at   124.       As     the       court          explained,          "mere      suspension"          of    a

nonconforming use does not constitute abandonment.                                      See id.


                                                     11
                                                                                  No.        2017AP2244



       ¶12    In State ex rel. Morehouse v. Hunt, 235 Wis. 358, 291
N.W. 745 (1940), this court reiterated its holding in Schaetz.

Specifically, the Morehouse court stated that "mere cessation of

a non-conforming use under the terms of a zoning ordinance does

not destroy the right to continue it or prevent resumption of

it." Id. at 369-70.            The first element of abandonment is clear:

in order to abandon a nonconforming use, the property owner must

actually cease engaging in the nonconforming use, and a "mere

suspension"        of    that     use    does       not   signify          abandonment.             The

Morehouse      court            also     established            a        second        element      of

abandonment:         the property owner must actually intend to abandon

the nonconforming use.

       ¶13    In Morehouse, a property owner used his home as a

fraternity         house        and     continued         to        do     so     as     a     lawful

nonconforming use after a zoning ordinance prohibited it. Id.

at 361.      After the owner sold the property, the new owner began

renting      rooms       on     the    property       for       residential            purposes——in

compliance with the zoning ordinance. Id. at 362.         This was the
only   commercially           viable     use    for       the       property      at     the    time.

Because demand for leasing the property as a fraternity house

collapsed during the Great Depression, "there was no present

prospect      of     sale       for     use    as    a    fraternity            house,        and   no

opportunity or prospect of opportunity to lease it for that

purpose." Id.     at    363-64.        However,            the    owner        "constantly

contemplated eventual disposition to a fraternity if opportunity

offered." Id. at 364.


                                                12
                                                                           No.        2017AP2244



      ¶14     When    the       owner    eventually          received     an      offer      to

purchase      from    a    college      fraternity,          it   was   conditioned          on

procurement     of    permission        for    this    particular         use    under       the

zoning ordinance. Id.        The issue before the Board of Zoning

Appeals and eventually the Morehouse court was whether or not

the owner had abandoned the nonconforming use when he leased the

property to a family for one year. Id. at 370.          The Morehouse

court upheld the Board's and the lower court's conclusion that

the   owner    "did       not   intend    to       abandon    the   right        of    use   of

. . . [the] fraternity house" and that the "use of it for a

residence was intended to be only temporary until opportunity

should     arise     to   sell    it    for    that    purpose      [as    a     fraternity

house]." Id. at 367 (emphasis added).                   Because the owner never

intended to abandon using the property as a fraternity house, he

was entitled to engage in the nonconforming use despite a zoning

ordinance prohibiting that use. Id. at 370.11

      ¶15     Instead of simply applying Wisconsin law, the court of

appeals relied entirely on the Duffy v. Milder case from Rhode


       This two-factor analysis——an actual cessation of the
      11

nonconforming use coupled with an intent to do so——prevails in
jurisdictions around the country. The Indiana Supreme Court has
held that "[a]bandonment requires the concurrence of an intent
to abandon and a voluntary act or failure to act signifying
abandonment."    Stuckman v. Kosciusko Cnty. Bd. of Zoning
Appeals, 506 N.E.2d 1079, 1082 (Ind. 1987).        Likewise, the
Massachusetts Supreme Court held that "abandonment" requires
"'the concurrence of two factors: (1) the intent to abandon and
(2) voluntary conduct, whether affirmative or negative, which
carries the implication of abandonment.'"     Derby Ref. Co. v.
City of Chelsea, 555 N.E.2d 534, 538 (Mass. 1990) (quoted source
omitted).

                                              13
                                                                                      No.     2017AP2244



Island.     896 A.2d 27 (R.I. 2006).                          In that case, the property

was originally a horse farm before being sold to developers, the

Malms, who intended to convert it into residential condominiums.
Id. at 29-30.            The Malms petitioned the town to rezone the

property    from     farming            to    residential. Id.    at     29.         Their

rezoning request was granted, but the town required an easement

area    over    a   2.7    acre          portion         of    the    land,        to        remain    in

conservation and for recreational use by the condominium owners.
Id.     After the condominium project was completed, the Malms sold

a     single-family       residence            to    the       Milders,          who    were        given

assurances they could "keep horses" on the property. Id. at 30.

The    Malms    secured        a    zoning          certificate,           which       stated         "the

keeping of horses on this lot is currently considered a lawfully

nonconforming and permitted use and shall be allowed to continue

until    such     time    as       an    overt       action         for    discontinuation             is

conducted by the property owner." Id.       Thereafter, the Milders

asked the town for "permission to install an internal grazing

management system as well as a riding area, but the Town Council
unanimously denied their request." Id. at 30-31.            Despite this

denial,     the     Milders        "grazed           approximately              sixteen        animals,

including       llamas,    alpacas,            goats,         and     horses"          and    "erected

internal fences across the open space easement area." Id. at

31.     The Milders' actions led to complaints from neighbors as

well as the condominium association, which sought a court order

to enjoin the Milders from using horses on the property and from

interfering       with    others'            "access      to    the       open    space       easement
area." Id.     at    32.           The    neighbors         also      alleged           that    "the
                                                    14
                                                                        No.    2017AP2244



Milders' conduct violated the express language of the open space

easement" and "constituted a nuisance." Id. at 31-32.

       ¶16    Although      the     Rhode    Island      Supreme    Court     recognized

that the Malms were entitled to use the property as a horse farm

when they purchased it, that court concluded that "the Malms

abandoned         this    privilege     when      they     chose   to   develop      their

property." Id.    at     38.    Applying        the   applicable      ordinance

language defining abandonment of a non-conforming use as "either

an    owners'      (or    legal    tenant    if    applicable)      overt     act     or   a

failure to act which demonstrates that there is neither a claim

nor any interest in continuing the nonconforming use" the court

concluded that a successful "petition to rezone a lot to which a

nonconforming use is attached is clearly such an overt act."
Id.    The Duffy court explained that "[t]his overt act manifested

their intent to abandon the use of their property as a horse

farm." Id. at 39.         As a result, the Duffy court decided that

the   Milders       "did    not    acquire     any    nonconforming      use    to    keep

horses       on    the    property      because      any    such   rights      had    been
extinguished before the property was conveyed to them." Id.

       ¶17    Although Duffy also involved a zoning change requested

by a property owner to develop a former farm into a condominium

project, the governing ordinance in Duffy differs substantially

from the Village of Slinger's nonconforming use ordinance, as

well as Wisconsin law.               While an intent to abandon may suffice

to establish abandonment under Rhode Island law (or at least

under the ordinances of the Town of East Greenwich), Wisconsin


                                             15
                                                                           No.     2017AP2244



law    requires    something           more:         the    actual     cessation      of   the

nonconforming use, rendering Duffy unpersuasive and inapposite.

       ¶18    There     is   no        dispute       that    the     farming     on     Polk's

property was a lawful use of the property under the agricultural

zoning in place before the property was rezoned to residential

use.      To determine whether that legal nonconforming use was

abandoned by Polk, rendering any farming of the property in

violation of the zoning ordinance, requires the application of

Wisconsin's two-part abandonment test.                           We therefore consider

whether there was an actual cessation of the farming activity on

Polk's property, and if so, whether Polk demonstrated an intent

to abandon farming on the property.

       ¶19    In order to establish a zoning violation, the property

owner must have actually stopped the nonconforming use of the

property.         See   Schaetz, 206 Wis.       at   124   (the     owner      must

voluntarily,          affirmatively,                and      completely          stop      the

nonconforming      use).          In    this     case,      complete     cessation       never

happened, at least until the circuit court imposed sanctions
against Polk following the hearing on September 5, 2017.                                No one

disputes that Melius continuously farmed the property before the

rezoning, during the entire time Polk attempted to develop this

property, and after the rezoning (until September 2017).                                   The

Village      of   Slinger     has        repeatedly         complained     about        Polk's

ongoing      agricultural     use        of    the    property,        taking    successive

legal steps in an attempt to force Polk to stop all farming

activities on the property.


                                               16
                                                                                   No.        2017AP2244



      ¶20    The       Village         of    Slinger      concedes          that   Polk       did    not

actually stop farming, but contends that complete cessation of

farming     activity         was       not       required       to    satisfy      the    cessation

element     of    the       abandonment            test.         The        Village     of     Slinger

believes that Polk abandoned the nonconforming use because Polk

sought and obtained the rezoning, entered into the Development

Agreement        restricting           the        property       to    residential           use,    and

recorded    the        Declaration,              which    explicitly          stated     that       Polk

"intends to develop a subdivision for residences."                                     The Village

of    Slinger          further          argues           that        installing         residential

infrastructure and building a couple of homes on the property

constituted       a    cessation            of    agricultural          use    even      if    farming

continued on the remaining parts of the property.                                      We disagree.

While each of these actions may evidence Polk's intent to stop

farming the property, none of them establish actual cessation of

farming.

      ¶21    Requesting            a        zoning       change        from    agricultural           to

residential       in       order   to        convert      farmland          into   a    residential
subdivision undoubtedly demonstrates the property owner's intent

to stop farming the property.                            Entering into the Development

Agreement        and       recording         the     Declaration            for    a    residential

subdivision also expressed Polk's intent to stop farming the

property.         Further,         installing            roads        and    infrastructure          for

utilities, and platting the prior farmland into individual lots

to   be   sold        to    people          who    want     to       build    their      individual

residences upon them, all manifest an intent to stop farming the
property.         The       record      irrefutably             conveys       Polk's     intent      to
                                                    17
                                                                                   No.     2017AP2244



convert     the         land     from       agricultural          use    into      a    residential

subdivision.                 These    acts,       however,      do    not     equate      to    actual

cessation of the lawful nonconforming use.

      ¶22      For nearly a century, Wisconsin has required actual

cessation of a legal nonconforming use together with an intent

to   stop   it          as    prerequisites         to     abandonment.            We     have       even

rejected       a        "mere    suspension"          of     the      nonconforming            use    in

considering whether the actual cessation element had been met.

See Schaetz, 206 Wis. at 124.                       The law requires actual cessation

in order to conclude that a property owner has abandoned the

legal nonconforming use.                    The record in this case overwhelmingly

demonstrates            that     Polk       did     not    actually         stop   farming           this

property,          despite           the    Village        of     Slinger's        repeated           and

persistent attempts to end this use.

      ¶23      The       Village       of     Slinger      suggests         that       cessation      of

farming on part of the property constitutes legal cessation of

that use on the entire property.                           A portion of Polk's property

is no longer being farmed because homes have been constructed on
the few lots that were sold, and farming has in fact ceased on

the land that now consists of roadways.                              The Village of Slinger

points to this partial cessation as proof that Polk "modified,

extended       and           enlarged"        its     use,        thereby       satisfying            the

abandonment test.                    The Village of Slinger relies on Waukesha

County    v.       Pewaukee          Marina,      Inc.,     187 Wis. 2d 18,         23-24,       522
N.W.2d 536 (Ct. App. 1994) to support its argument.                                        Pewaukee

Marina, however, is inapposite.                       That case involved a change and
expansion          of    the     nonconforming             use.         The    Pewaukee         Marina
                                                    18
                                                                                    No.     2017AP2244



property       had    been    used    "as        a    lake    resort         providing       cottage

rentals, boat livery, fuel and bait and minor motor repair"

before a zoning change converted the property to "residential

and rendering [the property owner's] use nonconforming."                                      Seitz,
140 Wis. 2d at 114.               The business continued to operate as a

marina because zoning law protected the original nonconforming

use. Id.     Seven years later, the marina changed and enlarged

the nonconforming use when it "added a retail store and a place

for lounging and entertainment" and began selling "boats, boat

lifts and piers."            Pewaukee Marina, 187 Wis. 2d at 20.                              A jury

found these activities to be a change in the nonconforming use

and therefore in violation of the zoning ordinance. Id. at 27.

       ¶24     In contrast, the changes on the Polk property did not

alter or expand the nonconforming use of farming; instead, the

changes      initiated        the      development               of        the    property        into

residential          conforming      use.            The   sale       of    lots,      building     of

homes,    and    installation         of     roads         and    infrastructure            actually

reduced the nonconforming farming use on the property rather
than enlarging it.            The Village of Slinger has not presented nor

have we located any case suggesting that merely reducing the

nonconforming          use    constitutes              actual         cessation.             To    the

contrary,       courts       in   other      jurisdictions                 have     rejected       the

argument that decreasing the nonconforming use is tantamount to

abandonment.           See   Feldman        v.       Zoning      Hearing         Bd.   of   City    of

Pittsburgh, 492 A.2d 468, 470 (Pa. 1985) ("The mere fact that

Appellant proposes to reduce the space on the property devoted
to the nonconforming use and add to it a conforming use does not
                                                 19
                                                                                      No.    2017AP2244



constitute        an    abandonment.");            Ernst           v.     Johnson       Cnty.,      522
N.W.2d 599, 603 (Iowa 1994) ("A decrease in business does not

amount      to    a     per    se     abandonment             of     a        nonconforming        use.

Discontinuance of one or more, but not all operations of the

quarry      did   not    amount       to    a     voluntary          discontinuance           of    the

use.") (citation omitted); Rhine v. City of Portland, 852 P.2d
874, 877 n.1 (Or. Ct. App. 1993) ("[A] nonconforming use can

exist or continue at some level that is less than an exhaustive

use of the affected property, as long as the ongoing use is of

the same nature as and within the scope of the original one or

of    any    altered          or    expanded           use        that    has     been       lawfully

allowed.").

      ¶25     Reducing the nonconforming farming use progresses the

property into compliance with the residential zoning ordinance.

It would be illogical to hold that reducing the nonconforming

use   somehow         enlarges      or     expands          the    nonconforming            use.     If

farming      occurred         on    the     property          before          rezoning,       it   may

continue as a legal nonconforming use until the property owner
actually         abandons          that     use        by     terminating             the     farming

altogether.

      ¶26 This property comprises 82 acres of farmland that Polk

intends to convert to a 100-lot residential subdivision.                                       At the

time the circuit court granted summary judgment to the Village

of Slinger in 2012, only one lot had been sold for this purpose.

Because      Melius     continued          to   engage        in        the    same    cutting      and

removal of vegetation that he carried out on this land before
the    zoning          classification             changed           from        agricultural         to
                                                  20
                                                                                         No.    2017AP2244



residential,            the     agricultural             activity       has       continued         "in    the

same        or    related          use"           and    the        farming       remains       a     legal

nonconforming use of the property.                                  See City of Lake Geneva v.

Smuda,           75 Wis. 2d 532,                536-37,          249 N.W.2d 783            (1977).

Residential use on some parts of the property does not negate

the    continued          farming        on        other      portions       of    the    land.           When

farming continues on part of the property, there has not been

complete          cessation             of        this       nonconforming          use.            Partial

conforming use does not trump Wisconsin's two-factor test for

abandonment             of      nonconforming                 use.           Determining            whether

abandonment occurred depends upon application of the two-factor

test,       not       whether      some       use       of    the    property       conforms        to    the

current zoning classification.12

                                                        IV

       ¶27        We    conclude         that       Polk       did     not    abandon       the      lawful

nonconforming            use       of    the        property         because       farming       occurred

continuously            on    the       property             before,    during,      and       after      the

rezoning.             Polk never ceased cutting and removing vegetation on
the property.             Because this nonconforming use continued without

cessation,            Polk's       use       of    the       property      constituted          a    lawful

nonconforming                use     for           which        it     cannot        be        penalized.

Accordingly, we reverse the decision of the court of appeals and


       Because we conclude that Polk never abandoned the
       12

nonconforming use, it is not necessary for us to address any of
the additional arguments raised.      We decide cases on the
narrowest possible grounds.   See Water Well Sols. Serv. Grp.,
Inc. v. Consol. Ins. Co., 2016 WI 54, ¶33 n.18, 369 Wis. 2d 607,
881 N.W.2d 285.

                                                         21
                                                                   No.     2017AP2244



vacate    the   circuit    court's      order     imposing     forfeitures,        its

monetary judgment for real estate taxes, its order authorizing

special   assessments,     special      charges,     and   fees    to     be   levied

against   Polk,   and     its   order    enjoining      Polk    from     using     the

property for agricultural purposes.                We remand to the circuit

court for further proceedings consistent with this decision.

    By    the   Court.—The      decision     of   the   court     of     appeals    is

reversed and the cause is remanded to the circuit court.

    ¶28     BRIAN HAGEDORN, J., did not participate.




                                        22
                                                                                   No.    2017AP2244.akz




       ¶29    ANNETTE KINGSLAND ZIEGLER, J.                               (concurring).         While I

agree with the majority's conclusion that Polk did not abandon

its    nonconforming               use    of    the          property,      I     write       separately

because the majority could be read to be unnecessarily breathing

life back into a doctrine that the legislature abrogated over 80

years    ago.         As       I    explain         below,          the    voluntary      abandonment

doctrine is inapplicable in cases where the parties rely upon a

nonconforming             use       statute         or        ordinance         with      a    definite

legislative         time        limit.          When          the    relied       upon    statute         or

ordinance          contains         a    definite            time     limit,      the     court      must

determine          whether         the     property            owner       actually       ceased      the

nonconforming use and discontinued that use for a period of more

than    the    time       limit.          Because            Polk    did    not    discontinue        its

nonconforming, agricultural use of the property for more than

the statutorily definite limit of 12 months, Polk did not lose

its right to the nonconforming use.                                 As a result, I do not join

the majority opinion and instead respectfully concur.


                                           I.       ANALYSIS

                          A.       Nonconforming Uses Generally

       ¶30    Municipalities that seek to adopt zoning and land use

schemes       do     so    pursuant            to    Wis.       Stat.       § 62.23(7)         and    its

subsections.          Town of Rhine v. Bizzell, 2008 WI 76, ¶16, 311
Wis. 2d 1, 751 N.W.2d 780.                          As part of a comprehensive zoning

and land use scheme, "[a] municipality is generally divided into

different          districts,            such       as       residential,         commercial,         and
industrial." Id.,      ¶17    (footnote            omitted).           However,         if    a
                                                         1
                                                                        No.   2017AP2244.akz


municipality adopts a new zoning and land use scheme, there may

be properties that, at the time the new scheme is adopted, are

being used for a purpose different than what the new scheme

allows or permits——known as nonconforming uses.                             Waukesha Cnty.

v.   Seitz,        140 Wis. 2d 111,       114-15,     409 N.W.2d 403         (Ct.    App.

1987) ("A nonconforming use is a use of land for a purpose not

permitted in the district in which the land is situated.").

"Land use qualifies as 'nonconforming' if there is an active and

actual use of the land and buildings which existed prior to the

commencement of the zoning ordinance and which has continued in

the same or a related use until the present." Id.

       ¶31        Just    as    zoning    is       a   creature       of    statutes     and

ordinances, nonconforming use is also based in the language of

statutes and ordinances.                 See, e.g., Wis. Stat. § 62.23(7)(h);

Village of Slinger Zoning Ord. Ch. XXXI, §§ 8.01, 8.02 (1999)

(hereinafter Slinger Zoning Ordinance)1; Bartkus v. Albers, 189
Wis. 539,    208 N.W. 260   (1926)      (analyzing     a    city      of   Kenosha

nonconforming use ordinance); State ex rel. Schaetz v. Manders,

206 Wis. 121, 238 N.W. 835 (1931) (analyzing a city of Green Bay

nonconforming ordinance); State ex rel. Morehouse v. Hunt, 235
Wis. 358,    291 N.W. 745   (1940)      (analyzing     a    city      of   Madison

nonconforming            use    ordinance      enacted     pursuant         to    statute).




       The Village of Slinger amended its zoning ordinances on
       1

March 20, 2017.    The current version of the zoning ordinance
cited in this case is found in the Village of Slinger's Code at
Part III, Art. VIII, § 550-75 "Existing Legal Conforming Uses,"
found at https://ecode360.com/31143081; the current language is
substantially the same as that used in 1999.

                                               2
                                                                No.    2017AP2244.akz


Accordingly, we must interpret the plain language of both the

statute and ordinance before we apply it to this case.

      ¶32    Statutory interpretation "begins with the language of

the statute."        State ex rel. Kalal v. Circuit Court for Dane

Cnty.,      2004 WI 58,    ¶45,     271 Wis. 2d 633,    681 N.W.2d 110

(internal quotations omitted).                 If its meaning is plain, then

our inquiry ends. Id.     We give statutory language "its common,

ordinary,     and    accepted    meaning." Id.     However,     "[w]here   a

statute has been authoritatively interpreted by this court, the

party challenging that interpretation must establish that our

prior interpretation was 'objectively wrong.'"                  Waupaca Cnty. v.

K.E.K., 2021 WI 9, ¶17, 395 Wis. 2d 460, 954 N.W.2d 366 (quoting

State v. Breitzman, 2017 WI 100, ¶5 n.4, 378 Wis. 2d 431, 904
N.W.2d 93).

      ¶33    Wisconsin Stat. § 62.23(7)(h) is the current iteration

of the nonconforming use statute.                It provides:

      The continued lawful use of a building, premises,
      structure, or fixture existing at the time of the
      adoption or amendment of a zoning ordinance may not be
      prohibited although the use does not conform with the
      provisions    of     the    ordinance. . . . If     the
      nonconforming use is discontinued for a period of 12
      months, any future use of the building, premises,
      structure, or fixture shall conform to the ordinance.
The   Village       of   Slinger       adopted     an    ordinance    with   nearly

identical language:

      The lawful nonconforming use of a structure, land or
      water, existing at the time of the adoption or
      amendment of this ordinance may be continued, although
      the use does not conform with the provisions of this
      ordinance . . . .



                                           3
                                                              No.   2017AP2244.akz

    If   such   nonconforming  use   is   discontinued or
    terminated for a period of twelve (12) months, any
    future use of the structure, land, or water shall
    conform to the provisions of this ordinance.
Slinger   Zoning    Ordinance.2    It       is   undisputed    that    Polk    was

engaged in agricultural use prior to the Village of Slinger

rezoning Polk's property from an A-1 Agricultural zone to an R-2

Residential zone.       As such, Polk possessed a legal nonconforming

use at the time of the rezoning.3                Consequently, the question

remaining   in     this    case   is       whether   Polk     abandoned       this

nonconforming use.

                   B.   Abandoning a Nonconforming Use




    2  The majority criticizes my concurrence for relying on the
language of the statute, asserting that I am "recast[ing] this
case as a statutory claim neither party raised nor asked us to
resolve."   Majority op., ¶8 n.9.    However, the majority then
points to both Wis. Stat. § 62.23(7)(h) and the Slinger Zoning
Ordinance as the legal bases by which a nonconforming use may
exist. Id., ¶9. The majority implicitly acknowledges that the
legislature   is  the   one  who   establishes  the   bases  for
abandonment, not this court. Id. (listing the statutorily
prescribed methods by which a landowner may abandon a
nonconforming use). Thus, I am not "recast[ing] this case as a
statutory claim"; I am interpreting the statutory bases for
abandonment, as we must.
    3  The majority characterizes this assertion as ignoring the
question presented in this case, namely whether Polk abandoned
its nonconforming agricultural use.   Majority op., ¶8 n.9.   To
the contrary, I am acknowledging the historical record that at
the time of the zoning change, Polk engaged in a nonconforming
agricultural use——a fact that the majority itself recognizes.
Id., ¶18 ("There is no dispute that the farming on Polk's
property was a lawful use of the property under the agricultural
zoning in place before the property was rezoned to residential
use."). With this historical record in mind, I then turn to the
exact same question that the majority does: whether Polk
abandoned its nonconforming use. Id., ¶18.

                                       4
                                                                          No.    2017AP2244.akz


       ¶34     Even     if        a     property      owner     possesses            a     lawful

nonconforming use, the property owner can lose that the right to

that    use    if     it     is       abandoned.       As     the   majority         correctly

summarizes,         "[i]f     the       property      owner     abandons         the       lawful

nonconforming use after the property's zoning classification has

changed,       then    the        property     may    be    used    only        in   a     manner

consistent with its current zoning classification."                                      Majority

op., ¶9.        While the majority and I agree that a nonconforming

use may be abandoned, we disagree which is the proper test to

determine whether a property owner has abandoned a nonconforming

use.     The     majority          reinvigorates        the    two-part,         intent-based

abandonment test that this court created nearly a century ago.
Id., ¶10.        However, not long after we set forth this two-part

test,    the    legislature             set   aside    the     test      in     favor      of   an

objective, time-based test.                   As such, I would use the language

and    test    the    legislature          enacted     instead      of    the     judicially-

created two-part abandonment test.

       ¶35     In reaching this conclusion, it is important to note

the historical development of the two-part abandonment doctrine

upon which the majority relies.                      In 1931, we originally adopted

the    two-part       test    for       abandonment,       which    required         intent     to

abandon and actual cessation of use.                        See Schaetz, 206 Wis. at

124.    In Schaetz, we analyzed an ordinance, which provided:

            The lawful use of land existing at the time of
       the adoption of this ordinance may be conducted,
       although such use does not conform to the provisions
       hereof, but if such nonconforming use is discontinued,
       any future use of said premises shall be in conformity
       with the provisions of this ordinance.


                                                5
                                                                        No.    2017AP2244.akz
Id. at 123.            In that case, the owner of a nonconforming dairy

temporarily ceased operations with the intention of finding a

buyer to resume the nonconforming use. Id. at 123-24.             We

applied      the       two-part    abandonment         test   because    it    interpreted

"[t]he word 'discontinuance' as it is used in the ordinance [a]s

synonymous with abandonment." Id. at 124.            We held that the

owner did not "discontinue" the nonconforming use because the

owner did not satisfy the intent prong of the test. Id.

       ¶36    We echoed this two-part abandonment test in a later

case, finding that cessation of a nonconforming use "as a mere

temporary matter and with intent that the nonconforming use be

resumed      when        opportunity      therefor        should      arise,        did   not

constitute         a    'discontinuance'          of    the     nonconforming        use[.]"

Morehouse, 235 Wis. at 370.

       ¶37    However,           the    legislature           later     abandoned         this

approach.      Shortly after the Morehouse decision, the legislature

changed the statutory language regarding discontinuance to its

current form:           "[i]f such nonconforming use is discontinued for

a   period    of       12     months,   any   future      use   of    the     building    and

premises shall conform to the ordinance."                       § 5, ch. 203, Laws of

1941; accord Wis. Stat. § 62.23(7)(h).                         After the enactment of

this   statute,          we    interpreted    the      phrase    "discontinued        for    a

period of 12 months" in the context of a municipal ordinance:

       We construe these words to mean termination or
       cessation of the nonconforming use for the twelve
       months' period. The doctrine of voluntary abandonment
       as applied in [Schaetz and Morehouse] is not to be
       extended and applied to substituted nonconforming uses
       in a county zoning ordinance limiting discontinuance
       of such nonconforming uses to a definite time limit.

                                              6
                                                                           No.    2017AP2244.akz


State     ex   rel.      Brill        v.    Mortenson,    6 Wis. 2d 325,            331c,   96
N.W.2d 603 (1959).4

      ¶38      We    later       clarified          the   effect      of      the        12-month

discontinuance           rule.         State    ex    rel.      Peterson         v.     Burt,   42
Wis. 2d 284,         166 N.W.2d 207       (1969).          We    held       that      Brill

"supports the proposition that the subjective test of voluntary

abandonment         is    to     be    rejected      in   the    face       of     a    definite

legislative time limit." Id. at 288.     Moreover, we specifically

addressed the impact Wis. Stat. § 62.23(7)(h) had on the Schaetz

and   Morehouse          decisions. Id.    at   290.        We    held        that    the

enactment of the 12-month definite time period in § 62.23(7)(h)

"renders inapplicable the doctrine of 'voluntary abandonment' as

contained in the [Schaetz] and Morehouse [c]ases."                               Id.5

      ¶39      As    this        history       demonstrates,          the        doctrine       of

voluntary abandonment is inapplicable to cases where either the



      4The original question presented in Brill was whether
Schaetz and Morehouse apply when a nonconforming use ends and a
different nonconforming use later begins.   State ex rel. Brill
v. Mortenson, 6 Wis. 2d 325, 328-29, 94 N.W.2d 691 (1959).    We
held that Schaetz and Morehouse were inapplicable because the
landowner did not intend to resume the same nonconforming use.
Id. at 329-30.    On rehearing, we addressed whether intent to
abandon a nonconforming use should be considered in light of the
ordinance containing the 12-month discontinuance restriction.
Brill, 6 Wis. 2d at 331c.     It was in this rehearing that we
interpreted the phrase "discontinued for a period of twelve
months." Id.
      5This reflects the view expressed in Morehouse's dissenting
opinion: "The question is not one of intention to abandon a
nonconforming use, but whether the acts of the owner have
brought him within the provisions of the ordinance [or
statute]." State ex rel. Morehouse v. Hunt, 235 Wis. 358, 375,
291 N.W. 745 (1940) (Wickhem, J., dissenting).

                                                7
                                                                 No.    2017AP2244.akz


statute or municipal ordinance contains a definite time limit.6

In the case at bar, both the statute and municipal ordinance

contain the language "discontinued for a period of 12 months."

Consequently, we must decide whether this language constitutes a

definite time limit to render the voluntary abandonment doctrine

inapplicable.         This    court     answered      this     question     when      it

interpreted identical 12-month period language.                      Compare Brill,
6 Wis. 2d at 331c ("discontinued for a period of [12] months");

Peterson, 42 Wis. 2d at 287 ("discontinued for a period of 12

months")    with   Wis.      Stat.    § 62.23(7)(h)       ("discontinued        for    a

period of 12 months"); Slinger Zoning Ordinance ("discontinued

or terminated for a period of [12] months").                      In both of the

previous    cases,    we     concluded     that    the    voluntary     abandonment

doctrine    does     not   apply.        See     Brill, 6 Wis. 2d     at   331c;

Peterson, 42 Wis. 2d      at    290.        This    is    an     authoritative

construction that we must continue to follow.                    See K.E.K., 395
Wis. 2d 460, ¶17.

    ¶40     Accordingly,       when    a       nonconforming    use     statute       or

ordinance refer to a definite time period, we do not apply the

voluntary abandonment test from Schaetz and Morehouse.                      Instead,

we must determine whether the property owner actually ceased use


    6  Instead of addressing the historical changes to the words
of the statute or our own case law, the majority rejects this
conclusion without any analysis.    Majority op., ¶8 n.9.    The
majority fails to wrestle with this historical change to the
words of the statute and our case law saying that those changes
have meaning. See Richards v. Badger Mut. Ins. Co., 2008 WI 52,
¶22, 309 Wis. 2d 541, 749 N.W.2d 581 ("By analyzing the changes
the legislature has made over the course of several years, we
may be assisted in arriving at the meaning of a statute.").

                                           8
                                                         No.   2017AP2244.akz


for the definite time period.        Consequently, regardless of the

property owner's actions, including seeking the zoning change,

or agreeing to convert the property to a conforming use, the

property owner can abandon its nonconforming use only when the

property owner ceases the nonconforming use for the statutorily

defined time period.7

                             C.   Application

     ¶41   Applying the proper test here, it is clear that Polk

never ceased agricultural use of the property for a 12-month

period.      As   I   described   above,   both   the   statute    and   the

ordinance have a 12-month definite time period.          See supra, ¶33.

Accordingly, to have lost the right to use the property for

agricultural purposes, Polk must have ceased using the property

for agricultural purposes for a period of 12 months.

     ¶42   Polk never ceased its agricultural use for a period of

12 months.    Indeed, Polk never ceased its agricultural use for a




     7 Contrary to the majority's assertions, State ex rel.
Peterson v. Burt, 42 Wis. 2d 284, 166 N.W.2d 207 (1969), goes to
the heart of Slinger's arguments.    See majority op., ¶8 n.9.
Slinger argues that Polk's actions of "seeking the zoning change
to residential; entering a Developer's Agreement to convert the
property to residential; and recording a Declaration restricting
the property to residential use only" constitute abandonment of
the nonconforming use. See id., ¶8 n.9. Under Peterson, these
actions are irrelevant because these actions are not actual
cessation of use and go to intent.       The only inquiry that
matters under the statute, ordinance, and our case law is
whether Polk ceased its agricultural use for the statutorily
defined period of 12 months.

                                     9
                                                              No.   2017AP2244.akz


single day.       As the majority noted, "complete cessation never

happened."      Majority op., ¶19.8

    ¶43     As such, I conclude that Polk did not abandon its

nonconforming use and may continue its agricultural use of the

property.


                             II.    CONCLUSION

    ¶44     While I agree with the majority that Polk did not

abandon   its    nonconforming     use,    I   would   make   clear    that   the

voluntary abandonment doctrine is inapplicable here.                    I would

rely on the objective test that the legislature set forth in the

statute——whether the property owner actually ceased use for the

legislatively definite time limit.              Because Polk never ceased

its agricultural use of the property for even a day, let alone

the 12-month time limit, I conclude that Polk did not abandon

its nonconforming, agricultural use.            As a result, I do not join

the majority opinion and instead respectfully concur.

    ¶45     For the foregoing reasons, I respectfully concur.




    8  The majority critiques my concurrence for addressing the
statute and ordinance because "both parties agree that Polk
continued its agricultural activity on the property, rendering
the statutory timeframe irrelevant." Majority op., ¶8 n.9. To
the contrary, this proves my point. The statutory period is the
only relevant inquiry, and the facts of the case show that Polk
never ceased its use for the statutorily defined 12-month
period.   As the statute and our case law demand, the majority
should have stopped its inquiry after its conclusion that
"complete cessation never happened." Id., ¶19.

                                      10
    No.   2017AP2244.akz




1